                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


D.M.,1

                          Plaintiff,

vs.                                                   Case No. 19-1146-SAC

COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

                          Defendant.


                              MEMORANDUM AND ORDER

        On January 14, 2016, plaintiff filed an application for social

security      disability      insurance   benefits.       Plaintiff   alleged   a

disability onset date of December 24, 2014.                The application was

denied     initially    and    on   reconsideration.         An   administrative

hearing was conducted on January 22, 2018.            The administrative law

judge (ALJ) considered the evidence and decided on May 15, 2018

that plaintiff was not qualified to receive benefits.                       This

decision has been adopted by defendant.             This case is now before

the court upon plaintiff’s request to reverse and remand the

decision to deny plaintiff’s application for benefits.

I.     STANDARD OF REVIEW

        To qualify for disability benefits, a claimant must establish

that he or she was “disabled” under the Social Security Act, 42




1   The initials are used to protect privacy interests.

                                          1
U.S.C. § 423(a)(1)(E), during the time when the claimant had

“insured status” under the Social Security program.         See Potter v.

Secretary of Health & Human Services, 905 F.2d 1346, 1347 (10th

Cir. 1990); 20 C.F.R. §§ 404.130, 404.131.         To be “disabled” means

that the claimant is unable “to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months.”             42 U.S.C. §

423(d)(1)(A).

     The court must affirm the ALJ’s decision if it is supported

by substantial evidence and if the ALJ applied the proper legal

standards.     See Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir.

2009).    “Substantial evidence” is “’such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Biestek   v.    Berryhill,   139   S.Ct.   1148,    1154   (2019)(quoting

Consolidated Edison Co. v. NLRB, 305, U.S. 197, 229 (1938)).        This

standard is “not high,” but it is “’more than a mere scintilla.’”

Id., (quoting Consolidated Edison, 305 U.S. at 229).          It does not

require a preponderance of the evidence.       Lax v. Astrue, 489 F.3d

1080, 1084 (10th Cir. 2007).

     The court must examine the record as a whole, including

whatever in the record fairly detracts from the weight of the

defendant’s decision, and on that basis decide if substantial

evidence supports the defendant’s decision.         Glenn v. Shalala, 21

                                    2
F.3d 983, 984 (10th Cir. 1994) (quoting Casias v. Secretary of

Health & Human Services, 933 F.2d 799, 800-01 (10th Cir. 1991)).

The court may not reverse the defendant’s choice between two

reasonable but conflicting views, even if the court would have

made a different choice if the matter were referred to the court

de novo.       Lax, 489 F.3d at 1084 (quoting Zoltanski v. F.A.A., 372

F.3d 1195, 1200 (10th Cir. 2004)).              The court reviews “only the

sufficiency of the evidence, not its weight.”                   Oldham v. Astrue,

509 F.3d 1254, 1257 (10th Cir. 2007).

II.     THE ALJ’S DECISION (Tr. 15-28).

        There is a five-step evaluation process followed in these

cases which is described in the ALJ’s decision.                     (Tr. 16-17).

First, it is determined whether the claimant is engaging in

substantial gainful activity.         Second, the ALJ decides whether the

claimant has a medically determinable impairment that is “severe”

or a combination of impairments which are “severe.” At step three,

the ALJ decides whether the claimant’s impairments or combination

of    impairments     meet   or   medically      equal    the    criteria   of   an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1.

Next,    the    ALJ   determines   the       claimant’s   residual     functional

capacity and then decides whether the claimant has the residual

functional capacity to perform the requirements of his or her past

relevant work.         Finally, at the last step of the sequential

evaluation process, the ALJ determines whether the claimant is

                                         3
able    to    do    any   other      work     considering           his    or    her   residual

functional capacity, age, education and work experience.

        In steps one through four the burden is on the claimant to

prove a disability that prevents performance of past relevant work.

Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006).                                  At step

five, the burden shifts to the Commissioner to show that there are

jobs    in    the    economy       with     the       claimant’s     residual      functional

capacity.           Id.      In    this     case,       the   ALJ    decided      plaintiff’s

application should be denied at the fifth step of the evaluation

process.

        The ALJ made the following specific findings in his decision.

First, plaintiff meets the insured status requirements for Social

Security benefits through September 30, 2018.                              Second, plaintiff

has not engaged in substantial gainful activity since December 24,

2014.        Third, plaintiff has the following severe impairments:

degenerative         joint        disease     left       knee       with    ganglion      cyst;

degenerative         joint    disease       right       shoulder;         degenerative    disc

disease;       obesity;       posttraumatic            stress       disorder,      and   major

depressive disorder.               More precisely as to plaintiff’s mental

impairments, the ALJ found that plaintiff had moderate limitations

in the following areas:               understanding, remembering or applying

information;          interacting           with       others;       and        concentrating,

persisting, or maintaining pace.                      (Tr. 19-20).         The ALJ, however,



                                                  4
stated that these limitations were not to be considered a residual

functional capacity assessment.       (Tr. 20).

       Fourth, plaintiff does not have an impairment or combination

of impairments that meet or medically equal the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1.           Fifth, plaintiff

has the residual functional capacity (RFC) to perform a range of

work    between    light   and   sedentary   with   physical   and   mental

conditions.       The mental conditions were that:     plaintiff is able

to understand, remember, and carry out simple instructions and

perform simple, routine tasks; he is able to interact occasionally

with the public; and he is able to perform work that does not

require interaction or coordination with others to complete job

tasks.    Finally, based upon the testimony of a vocational expert,

the ALJ determined that plaintiff cannot perform his past relevant

work but that he can perform other jobs existing in the national

economy, such as document preparer, cutter/paster, and addresser.

       In reaching this decision, the ALJ discussed the evidence

relating to plaintiff’s mental limitations as follows:

       The claimant alleged that he has difficulty remembering,
       going to doctor’s appointments without reminders, and
       taking medications without reminders.       However, the
       claimant also stated in his function report that he could
       perform simple maintenance, prepare meals, pay bills,
       and shop (Exhibit 5E). In addition, the record shows
       that the claimant was able to provide information about
       his health, describe his prior work history, follow
       instructions from healthcare providers, comply with
       treatment outside of a doctor’s office or hospital, and


                                      5
respond to questions from medical providers.    (Tr. 19-
20).

[C]laimant alleged that he has difficulty getting along
with others, dealing appropriately with authority, and
spending time in crowds.      However, according to his
statements, the claimant is also able to shop in stores,
spend time with friends and family, and live with others.
(Tr. 20).

The claimant contended that he has limitations in
concentrating and focusing.   On the other hand, the
claimant said in his function report that he is also
able to prepare meals, watch television, manage funds,
follow instructions and handle his own medical care.
(Tr. 20).

[T]he claimant testified he experiences symptoms of
anxiety and depression.       He endorsed occasional
flashbacks and panic attacks that can be triggered by
something as simple as a car backfiring. He stated he
gets irritable with “stupidity,” saying it has caused
him to lose jobs in the past. (Tr. 21).

[C]laimant has a history of mental health impairments.
In November 2014, he presented to the walk-in clinic
with an interest in reengaging in mental health services
. . . He was alert and oriented with fair grooming and
hygiene . . . He was cooperative with an irritable mood
and congruent effect . . . His thought processes and
content were normal . . . His memory was intact with
fair insight and judgment. (Tr. 23).

At an intake assessment in January 2015, the claimant
reported symptoms of depression and anxiety . . . He was
alert and oriented with a depressed, anxious, irritable
mood and blunted affect . . . His thoughts were logical
and goal directed with reported illusions . . . His
concentration was improving with intact insight . . .
His judgment and fund of knowledge were adequate and his
memory was grossly intact . . . He was diagnosed with
major depressive disorder, PTSD, and mild alcohol use
disorder . . . He was prescribed Sertraline and Trazodone
and encouraged to return to a PTSD support group. . .
(Tr. 24).

[T]he claimant reported being a tattoo artist for
fifteen years to supplement his income . . . He also

                           6
stated he had been a chef and would like to own his own
restaurant but he cannot stand for long periods working
in a kitchen . . . He endorsed daily nightmares about
various events from his deployment in Iraq . . . He
seemed most distressed about his tendency to get angry
with “stupid people” and complained he has a difficulty
with his memory, stating he puts appointments in his
phone. . . . He acknowledged he had needed treatment for
some time. (Tr. 24).

In   March   2016,   the   claimant   presented   for   a
psychological consultative evaluation with Greg Smith,
Ph.D. . . . He reported significant symptoms of recurrent
depression and PTSD . . . He was alert and oriented with
an appropriate mood and restricted affect . . . His
speech was normal, though he gave short answers, and his
thought processes were normal . . . He was not able to
recite the months backwards . . . He was able to remember
one of three words after a delay . . . His digit span
was five forwards, which was normal, and three
backwards, which was below normal. . . (Tr. 24).

The   undersigned   has  considered   the   nature   and
effectiveness of the treatment received by the claimant.
His treatment has essentially been routine and
conservative in nature. . . He has reported some
improvement with treatment.     The undersigned is not
persuaded that this factor is entirely consistent with
the claimant’s allegations of disability. (Tr. 25).

The undersigned has considered the claimant’s daily
activities. In his function report, the claimant stated
he lives in a house with family . . . He stated he takes
care of children, has no problems with personal care,
prepares his own meals, and completes light household
chores . . . He stated he shops in stores for groceries
once a month and goes outside every day . . . He stated
he is able to pay bills and manage funds . . .He stated
he spends time with others daily but has problems getting
along with others, stating he can “tolerate” authority
figures . . . He indicated he needs reminders for
medications and personal care, but does not need to be
reminded to go places . . . He responded “it depends”
when asked how long he can pay attention, but noted he
has no difficulty finishing what he starts and follows
instructions well . . . He stated he handles stress
moderately well, but had difficulty adapting to changes
in routine. . . . He described his typical day as getting
                           7
     his son ready for school, watching television until he
     picks his son up, make dinner for his family, help with
     homework, and shower before he goes to bed . . . (Tr.
     25)

     Despite his impairments, the claimant has engaged in a
     somewhat normal level of daily activity and interaction.
     Some of the physical and mental abilities and social
     interactions required in order to perform these
     activities are the same as those necessary for obtaining
     and maintaining employment. The claimant’s ability to
     participate in such activities undermines the claimant’s
     allegations of disabling functional limitations. (Tr.
     25).

     The undersigned has considered the opinions of State-
     agency psychological consultants Steve Akeson, Psy.D.
     and Myrna Tashner, Ed.D. dated April 5, 2016 and June
     15, 2016, respectively. . . The consultants opined the
     claimant has the capacity for unskilled work, in that he
     can acquire and retain at least simple instructions and
     sustain concentration and persistence with at least
     simple, repetitive tasks. . . He can relate adequately
     to others in settings that do not require frequent public
     contact or unusually close interaction . . . Finally, he
     can adapt to changes in non-complex work environments .
     . . These opinions are well supported by and consistent
     with the medical evidence of record. . . . [They] are
     afforded considerable weight. (Tr. 26).

III. PLAINTIFF’S ARGUMENTS JUSTIFY REVERSAL AND REMAND.

     Plaintiff’s arguments to reverse and remand the denial of

benefits focus upon the mental limitations found by Dr. Greg Smith

after he performed a consultative examination.    The ALJ gave Dr.

Smith’s report “considerable weight.”   But, plaintiff claims that

the ALJ failed to correlate the mental limitations discussed in

Dr. Smith’s report to the RFC and the hypothetical question posed

to the vocational expert.   Plaintiff contends that the RFC and the

hypothetical do not account for the limitations Dr. Smith placed


                                 8
upon:      1) plaintiff’s ability to interact and maintain relations

with supervisors; 2) plaintiff’s ability to persist at tasks due

to problems with concentration and memory; and 3) plaintiff’s

ability to tolerate stress.

      Dr. Smith concluded in a report at Tr. 400-02 that plaintiff

had   symptoms    of    recurrent      depression     (which    were     partially

controlled through medication) and symptoms of PTSD.                   He further

found that, consistent with his depression and anxiety, plaintiff

had difficulty with concentration and memory.                  Dr. Smith stated

that plaintiff had the ability to carry out intermediate level

instructions but may have difficulty working persistently at tasks

because of his problems with concentration and memory.                   Dr. Smith

concluded that plaintiff had a “minimal” ability to tolerate stress

and a “minimal” ability to maintain appropriate relations with

coworkers and supervisors and the public because of plaintiff’s

anger and irritability.

      As already noted, the ALJ determined that Dr. Smith’s opinion

was consistent with the medical evidence and gave his opinion

considerable weight.          (Tr. 26).       She stated that Dr. Smith’s

opinion was no more restricting than the limitations she set forth

her RFC formulation.         Id.

      To    repeat,    the   RFC    stated   that:     plaintiff    is    able    to

understand,     remember,     and    carry   out     simple    instructions      and

perform simple, routine tasks; he is able to interact occasionally

                                         9
with the public; and he is able to perform work that does not

require interaction or coordination with others to complete job

tasks.    This RFC does not explicitly address plaintiff’s problems

with concentration and memory or his ability to tolerate stress.

It speaks more directly to plaintiff’s minimal ability to maintain

appropriate relations with coworkers, supervisors and the public.

     The ALJ’s hypothetical to the vocational expert asked the

expert to assume, among other things, that an individual could

understand, remember and carry out simple instructions; perform

simple routine tasks; interact occasionally with the public; and

perform work that does not require interaction or coordination

with others to complete job tasks.         (Tr. 53-54).       Again, this

hypothetical does not explicitly address plaintiff’s problems with

concentration and memory, and with tolerating stress.            But, it

speaks somewhat more directly to plaintiff’s minimal ability to

maintain appropriate relations with coworkers, supervisors and the

public.

     Plaintiff    argues,   and    defendant   does   not   dispute,   the

following   propositions:     1)   that   Social   Security   regulations

require that an ALJ explain why a medical source opinion was not

adopted if it conflicts with the RFC assessment (see SSR 96-8p,

1996 WL 374184 at *7); 2) that the Tenth Circuit has held that

when an ALJ gives weight to an opinion, the ALJ must explain why

he rejects some of the limitations in the opinion while adopting

                                    10
others (see Wilson v. Colvin, 541 Fed.Appx. 869, 873-74 (10th Cir.

2013) and Haga v. Astrue, 482 F.3d 1205, 1207-08 (10th Cir. 2007));

and, 3) that this court has ordered a remand when the ALJ gives

substantial weight to a medical opinion but fails to include all

of limitations stated in the opinion in the RFC   (e.g., Lodwick v.

Astrue, 2011 WL 6253799 *4 (D.Kan. 12/13/2011)(citing several

cases).

     Defendant contends that the RFC is as restricting as Dr.

Smith’s limitations for the following reasons.      First, the ALJ

limited plaintiff’s work interactions to jobs that did not require

interaction or coordination with “others” to complete job tasks.

Defendant asserts that it is sensible to treat the term “others”

as including supervisors.    Second, the ALJ’s decision limited

plaintiff to “unskilled” occupations, which involve only very

short and simple instructions, require minimal judgment and simple

decision-making, happen in a “routine” work setting, require the

ability to pay attention for only two-hour segments in between

normal breaks, and have the lowest social demands.        Finally,

defendant appears to concede that the ALJ’s RFC formulation did

not explicitly incorporate Dr. Smith’s finding that plaintiff had

a minimal ability to tolerate stress.   But, defendant argues that

it is reasonable to infer that plaintiff’s capacity to handle

stress would be adequate for the unskilled work to which he was

limited in the RFC.

                                11
        The court will not attempt to resolve whether an RFC limiting

plaintiff’s work to jobs not requiring interaction or coordination

with “others” to complete job tasks sufficiently accounts for Dr.

Smith’s finding that plaintiff has a minimal ability to maintain

appropriate relations with supervisors.              It is unnecessary to

decide this issue because plaintiff’s other two arguments justify

reversing and remanding the denial of benefits.

        Where a medical source opinion has been given substantial

weight and that opinion substantiates “problems with concentration

and memory,” “difficulty” working persistently at tasks, and a

minimal ability to tolerate stress, it is error not to include

those    limitations   in   the   RFC.     In   Jaramillo   v.   Colvin,    576

Fed.Appx. 870, 875 (10th Cir. 2014), the court stated that an ALJ’s

limitation to unskilled work “could be used as shorthand for the

specific mental abilities described in SSR 85-15, to-wit:                ‘[t]he

basic mental demands of competitive, remunerative, unskilled work

[including] the abilities (on a sustained basis) to understand,

carry     out,   and   remember    simple       instructions;    to   respond

appropriately     to    supervision,       coworkers,    and     usual     work

situations; and to deal with changes in a routine work setting.’”

The ALJ in Jaramillo gave “great weight” to the report of a

psychiatrist who found that the plaintiff was moderately limited

in his ability to carry out instructions, attend and concentrate,

and work without supervision.            Id. at 876.     The Tenth Circuit

                                     12
reversed and remanded a denial of benefits on the grounds that the

ALJ did not include in his hypothetical to the vocational expert

the moderate impairments that the psychiatrist found.                    Id.    The

court thereby found that the limitation to unskilled work by the

ALJ did not adequately account for the moderate limitations found

by the psychiatrist.         The court cited to Wiederholt v. Barnhart,

121 Fed.Appx. 833, 839 (10th Cir. 2005) for the holding that a

limitation “to simple, unskilled job tasks” was insufficient to

incorporate     “moderate     difficulties         maintaining    concentration,

persistence, or pace”.        Jaramillo, 576 Fed.Appx. at 877.

      This court reached a similar conclusion in Umbenhower v.

Colvin, 2015 WL 1470494 *4 (D.Kan. 3/31/2015) where the court

concluded that an ALJ finding of moderate difficulty in maintaining

concentration, persistence and pace, or an ALJ finding giving great

weight    to   a   medical    opinion    with       that   limitation,    is    not

incorporated in a RFC limitation to simple, routine, repetitive

and unskilled tasks.     See also, Yurt v. Colvin, 758 F.3d 850, 858-

59 (7th Cir. 2014)(“we have repeatedly rejected the notion that a

hypothetical . . . confining the claimant to simple, routine tasks

and   limited      interactions     with       others      adequately    captures

temperamental      deficiencies    and       limitations     in   concentration,

persistence and pace”); Dix v. Berryhill, 2018 WL 2683784 *4

(D.Kan.   6/5/2018)(RFC       limitation      to    unskilled     work   does   not

account for doctor’s opinion substantiating severe short-term

                                        13
memory problems); Roberts-Jewell v. Astrue, 2012 WL 1388733 *9

(D.Kan. 4/20/2012)(“this district has long recognized that there

is no factual basis for a presumption that unskilled work is non-

stressful”).

     Here,    the    RFC    did   not   explicitly    restrict   plaintiff   to

“unskilled work.”           Nor did the hypothetical question to the

vocational expert.         The ALJ limited plaintiff to jobs with simple

instructions and routine tasks that did not require interaction or

coordination with others or more than occasional interaction with

the public.        The court credits the ALJ for a fairly extensive

discussion    of     the    evidence    pertinent    to   plaintiff’s   mental

limitations.       But, this discussion does not explain why the ALJ

credited Dr. Smith’s opinion, but omitted some of the restrictions

described by Dr. Smith from the RFC and the hypothetical question

to the vocational expert.         Contrary to the ALJ’s comment that “Dr.

Smith’s opinion is no more restricting than the limitations in the

[RFC]” (Tr. 26), the RFC appears less restricting without adequate

explanation.

     The     court    rejects     defendant’s       argument   that   the    ALJ

reasonably inferred that plaintiff’s ability to handle stress was

adequately described in the RFC.             The RFC and the hypothetical do

not explicitly mention stress or specific job characteristics

which may be relate to stress.           While the Tenth Circuit has held

that an ALJ may “specifically find and explain how a mental

                                        14
impairment is addressed by a limitation in skill level” (Lane v.

Colvin, 643 Fed.Appx. 766, 769 (10th Cir. 2016)), the premise of

defendant’s argument admits there are no such specific findings

and explanations here.       Thus, as in Dix, supra at *5, where the

ALJ failed to express mental impairments in terms of work-related

mental activities with sufficient precision, we find that remand

is the proper outcome.2

IV. CONCLUSION

      For the above-stated reasons, the court directs that the

decision to deny benefits be reversed and this matter be remanded

for additional administrative proceedings consistent with this

opinion.   This case is being remanded pursuant to sentence four of

42 U.S.C. § 405(g) and the Clerk is directed to enter a judgment

in accordance with Fed.R.Civ.P. 58.

      IT IS SO ORDERED.

      Dated this 26th day of November 2019, at Topeka, Kansas.


                        s/Sam A. Crow___________________________
                        United States District Senior Judge




2 We agree with plaintiff that, contrary to defendant’s final argument,
plaintiff’s counsel’s failure to question the vocational expert does not make
plaintiff responsible for any error found herein. As plaintiff states in the
reply brief, plaintiff’s counsel could not have known what weight the ALJ would
give to Dr. Smith’s opinion at the time of the administrative hearing.

                                      15
